[Cite as Daudistel v. Silverton, 2013-Ohio-2103.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



MICHAEL DAUDISTEL,                                  :   APPEAL NO. C-120611
                                                         TRIAL NO. A-1107111
         Plaintiff-Appellant,                       :

   vs.                                              :     O P I N I O N.

VILLAGE OF SILVERTON,                               :

   and                                              :

MARK WENDLING,                                      :

         Defendants-Appellees,                      :

   and                                              :

JOHN AND JANE DOE EMPLOYEES                         :
AND ELECTED AND APPOINTED
OFFICIALS OF THE VILLAGE OF                         :
SILVERTON,

         Defendants.                                :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: May 24, 2013


Hardin, Lazarus, & Lewis, LLC, Donald Hardin and David Hardin, for Plaintiff-
Appellant,

Schroeder, Maundrell, Barbiere & Powers, Lawrence Barbiere, Dinsmore and
Shohl and Bryan Pacheco, for Defendants-Appellees.

Please note: this case has been removed from the accelerated calendar.
                   OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Judge.

       {¶1}   Plaintiff-appellant   Michael   Daudistel,   former   police   chief   for

defendant-appellee the former city and now village of Silverton (the “Village”),

appeals from the judgment of the trial court granting a motion for judgment on the

pleadings in favor of the Village and defendant-appellee Mark Wendling. Because we

determine that we lack jurisdiction to review the order on appeal, we dismiss the

appeal.

       {¶2}   Daudistel served as police chief for the Village until his termination

following disciplinary proceedings.    Daudistel appealed the Village’s termination

decision to the Silverton Civil Service Commission (the “Commission”). While his

appeal was pending with the Commission, Daudistel filed a request for retirement

benefits, which then prompted the Village to file a motion to dismiss Daudistel’s

appeal.   The Commission granted the motion, and Daudistel then appealed the

Commission’s decision to the Hamilton County Court of Common Pleas. The trial

court affirmed the dismissal in the case numbered A-1001251.

       {¶3}   Daudistel filed a separate complaint against Wendling and the Village

on September 10, 2011, alleging disability discrimination, hostile work environment,

intentional infliction of emotional distress, and civil conspiracy. With leave of the

court, Daudistel amended his complaint on October 26, 2011, to add claims of

negligent infliction of emotional distress and violation of due process, and to add

John and Jane Doe as defendants (the “Doe defendants”). Daudistel alleged that the

Doe defendants were “employees and elected and appointed officials of [the Village],

whose actual identities and nature and extent of their participation in the events

leading up to [Daudistel’s] termination [were] unknown * * *.”


                                          2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   Wendling and the Village moved for judgment on the pleadings,

raising defenses of res judicata, political subdivision immunity, and failure to state a

claim upon which relief could be granted. The trial court granted judgment on the

pleadings in favor of Wendling and the Village on August 16, 2012, stating that its

decision “ends the matter * * *.” This appeal ensued.

                                        Jurisdiction

       {¶5}   In a single assignment of error, Daudistel argues that the trial court

erred in granting the motion for judgment on the pleadings filed by the Village and

Wendling. Before we examine the merits of Daudistel’s appeal, we must address the

issue of our jurisdiction. Prior to our exercising jurisdiction over an appeal, an order

must meet the requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B). Chef

Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989).

       {¶6}   Civ.R. 54(B) applies where more than one claim for relief is presented,

or multiple parties are involved, and where the court has rendered a final judgment

with respect to fewer than all of those claims or parties. Brantley v. Title First

Agency, Inc., 1st Dist. No. C-110480, 2012-Ohio-766, ¶ 5, citing Whitley v.

Progressive Cas. Ins. Co., 1st Dist. Nos. C-110157 and C-110168, 2012-Ohio-329, ¶ 8.

An order that enters judgment as to fewer than all parties or claims, which lacks an

express determination that no just reason for delay exists, is not a final, appealable

order. Brantley at ¶ 7; Icon Constr., Inc. v. Statman, Harris, Siegel & Eyrich, L.L.C.,

1st Dist. No. C-090458, 2010-Ohio-2457, ¶ 7.

       {¶7}   Daudistel requested leave to file an amended complaint, in part, to add

claims against the Doe defendants. The Doe defendants were never identified nor

served, and the one-year period to effectuate service of the complaint on them had

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS



not expired before Daudistel filed his notice of appeal. See Civ.R. 3(A); Civ.R. 15(D).

Because the record indicates that the Doe defendants remain parties to the action,

and the order from which Daudistel appeals fails to dispose of the claims against the

Doe defendants, Civ.R. 54(B) applies to the order. See also Mosley v. 131 Foods, Inc.,

8th Dist. No. 87696, 2006-Ohio-5719, ¶ 5 (determining that where the one-year

period for service on unidentified parties has not yet expired, a judgment in favor of

other defendants must contain Civ.R. 54(B) language).

       {¶8}    The trial court’s order states that its decision “ends the matter[;]”

however, this statement does not satisfy the certification required by Civ.R. 54(B).

See Civ.R. 54(B) (requiring the court to make an “express determination that there is

no just reason for delay”). Therefore, because the order on appeal fails to comply

with Civ.R. 54(B), this court lacks jurisdiction over Daudistel’s appeal. Accordingly,

we must sua sponte dismiss the appeal.

                                                                       Appeal dismissed.

DINKELACKER, P.J., and DEWINE, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4